        Case 1:18-cv-03455-NG-ST Document 15 Filed 12/10/18 Page 1 of 2 PageID #: 52




                                           THE CITY OF NEW YORK                                     Shawna C. MacLeod
                                                                                           Assistant Corporation Counsel
ZACHARY W. CARTER                         LAW DEPARTMENT                                           Phone: (212) 356-3187
Corporation Counsel                           100 CHURCH STREET                                      Fax: (212) 356-2439
                                              NEW YORK, NY 10007                                  smacleod@law.nyc.gov


                                                                   December 10, 2018
       By ECF

       Honorable Steven L. Tiscione
       United States Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

                      Re: David Arkorful v. New York City Department of Education
                          18 Civ. 3455 (NG) (SLT)

       Dear Magistrate Judge Tiscione:

                       I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, recently assigned to represent defendant New
       York City Department of Education in the above-referenced action. I write to respectfully
       request an adjournment of the initial settlement conference currently scheduled for December 18,
       2018, until January 11, 2019, or another date in January that is convenient for the Court.
       Plaintiff’s counsel consents to this request.

                       The requested adjournment is necessary because I will be away from the office
       and out of the state from December 18, 2018, through December 26, 2018. Counsel for Plaintiff
       will also likely be away from the office during the last week of December 2018. This is the first
       such request for an adjournment of the initial settlement conference. There are no other currently
       scheduled deadlines that would be affected by this request.

                      To date, the parties have exchanged initial disclosures and have completed “Phase
       I” discovery, pursuant to the Court’s October 10, 2018, scheduling order. See ECF No. 13. On
       December 5, 2018, counsel for both parties met and conferred in-person regarding discovery, the
       upcoming settlement conference, and the case more generally.

                      Accordingly, Defendant requests that the initial settlement conference currently
       scheduled for December 18, 2018, be adjourned until January 11, 2019, or another date in
       January that is convenient for the Court. If the request is granted, the parties request that the
       deadline for the parties to submit their ex parte settlement positions also be extended from
       December 15, 2018, see ECF No. 13, to a date three days before the date of the rescheduled
       conference.
Case 1:18-cv-03455-NG-ST Document 15 Filed 12/10/18 Page 2 of 2 PageID #: 53

           I thank the Court for consideration of this request.

                                                         Respectfully submitted,
                                                         /s/ Shawna C. MacLeod
                                                         Shawna C. MacLeod
                                                         Assistant Corporation Counsel


C:   Noah A. Kinigstein, Esq. (By ECF)
     Attorney for Plaintiff
     315 Broadway, Suite 200
     New York, New York 10007
     nakasequal@aol.com
